Exhibit 10.2

 

Execution Version

 

ADDITIONAL LENDER AGREEMENT

 

THIS ADDITIONAL LENDER AGREEMENT (this “Agreement”) dated as of May 23, 2019 is
between Independent Bank (the “Additional Lender”), Kimbell Royalty Partners LP
(“Borrower”), and Frost Bank, as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) for
the lenders party to the Credit Agreement referred to below. Each capitalized
term used herein but not otherwise defined herein has the meaning given such
term in the Credit Agreement.

 

R E C I T A L S

 

A.            The Borrower, the Administrative Agent and the other Lenders have
heretofore entered into a Credit Agreement, dated as of January 11, 2017, as
amended from time to time (the “Credit Agreement”).

 

B.            The Borrower has heretofor requested pursuant to Section 4.4 of
the Credit Agreement that the Total Commitment be increased to $225,000,000.00
by causing the Additional Lender to become a Lender and by causing Frost Bank to
increase its Commitment pursuant to that certain Total Commitment Increase
Agreement, dated as of the date hereof (the “Frost Total Commitment Increase
Agreement”), by and among, the Borrower, the Administrative Agent and Frost
Bank.

 

C.            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.01          Additional Lender.

 

(a)           Pursuant to Section 4.4 of the Credit Agreement, effective as of
the Effective Date (used herein as defined below) Independent Bank is hereby
added as a Lender under the Credit Agreement with a Commitment of
$20,000,000.00.

 

(b)           Effective as of the Effective Date, the Additional Lender shall
become a Lender for all purposes of the Credit Agreement and shall have all of
the rights and obligations of a Lender thereunder. The Additional Lender’s
Commitment hereby supplements Schedule 13.2(a) to the Credit Agreement, such
that after giving effect to the inclusion of such Commitment and by the increase
in Commitments pursuant to the Frost Total Commitment Increase Agreement,
Section 13.2(a) to the Credit Agreement is amended and restated to read as set
forth on Schedule 4.4 attached hereto.

 

Section 1.02            Representations and Warranties; Agreements. The
Additional Lender hereby: (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender under the Credit Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered thereunder, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to acquire or increase its Commitment,
as the case may be, on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if the Additional Lender is a Foreign Lender, any documentation
required to be delivered by such Additional Lender pursuant to Section 5.4 of
the Credit Agreement has been duly completed and executed by the Additional
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under the Credit Agreement, and (ii) it
will perform in accordance with the terms of the Credit Agreement, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 4.4 of the Credit Agreement).

 

--------------------------------------------------------------------------------



 

Section 1.03          Effectiveness. This Agreement shall become effective as of
May 23, 2019 (the “Effective Date”), subject to the Administrative Agent’s
receipt of counterparts of this Agreement duly executed on behalf the Additional
Lender and the Borrower; and an Administrative Questionnaire duly completed by
the Additional Lender.

 

Section 1.04          Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic image scan
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 1.05          Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

 

Section 1.06          Severability. In case any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 1.07          Notices. All communications and notices hereunder shall be
in writing and given as provided in Section 13.2 of the Credit Agreement;
provided that all communications and notices hereunder to the Additional Lender
shall be given to it at the address set forth in its Administrative
Questionnaire.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

 

By:

Kimbell Royalty GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Matthew S. Daly

 

Name:

Matthew S. Daly

 

Title:

Chief Operating Officer and Secretary

 

 

 

 

 

 

Administrative Agent:

FROST BANK

 

 

 

 

 

 

 

By:

/s/ Justin Armstrong

 

Name:

Justin Armstrong

 

Title:

Senior Vice President

 

 

 

 

 

 

Additional Lender:

INDEPENDENT BANK

 

 

 

 

 

 

 

By:

/s/ Alex Zemkoski

 

Name:

Alex Zemkoski

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.4

 

LIST OF COMMITMENT AMOUNTS
AFTER TOTAL COMMITMENT
INCREASE AGREEMENT

 

Lenders Commitments:

 

Name of Lender

 

Commitment

 

Commitment
Percentage

 

Frost Bank

 

$

55,000,000.00

 

24.44444444444

%

Wells Fargo Bank, National Association

 

$

45,000,000.00

 

20.00000000000

%

Credit Suisse AG, Cayman Islands Branch

 

$

25,000,000.00

 

11.11111111111

%

JP Morgan Chase Bank, N.A.

 

$

20,000,000.00

 

8.88888888889

%

Fifth Third Bank

 

$

20,000,000.00

 

8.88888888889

%

Royal Bank of Canada

 

$

20,000,000.00

 

8.88888888889

%

BOKF, NA dba Bank of Texas

 

$

20,000,000.00

 

8.88888888889

%

Independent Bank

 

$

20,000,000.00

 

8.88888888889

%

TOTAL

 

$

225,000,000.00

 

100.0

%

 

--------------------------------------------------------------------------------